EXHIBIT 10.19
 
AMENDMENT NO. 1 TO
CONSULTING AGREEMENT
 
THIS AMENDMENT No. 1 TO CONSULTING AGREEMENT (the “Amendment”) is made this 15th
day of August, 2012 (the “Effective Date”) by and among UNDISCOVERED EQUITIES,
INC., a Florida corporation, located a 101 Plaza Real South, Suite 212, Boca
Raton, Florida 33432 (the “Consultant”) and DYNAMIC ENERGY ALLIANCE CORPORATION,
a Florida corporation, located at Memphis Clark Tower, 5100 Poplar Avenue, Suite
2700, Memphis, Tennessee 38137 (the “Company”).


Recitals


WHEREAS, Consultant and Company are parties to that certain Consulting Agreement
dated March 7, 2012 (the “Original Agreement”) pursuant to which Consultant was
to provide business services to Company, including, but not limited to financial
advisory, strategic business planning, and investor and public relations;


WHEREAS, the Effective Date and Term of the Agreement was defined as a period of
one hundred eighty (180) days (the “Initial Term”), commencing on March 7, 2012,
and with an additional one hundred eighty (180) day extension, unless otherwise
terminated early under certain provisions;


WHEREAS, the Compensation to Consultant was defined as: (a) cash payments of
$25,000 per month during the Term of the Agreement, and (b) a one-time payment
of 125,000 shares of restricted common stock of the Company, due at signing; and


WHEREAS, Consultant and Company desire to amend the Original Agreement to modify
the Effective Date and Term and Compensation sections on the terms and
conditions set forth herein below.


NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable considerations, receipt of which is hereby acknowledged,
the parties to this Amendment agree as follows:
 
Agreement
 
Section 1. Defined Terms. Unless otherwise indicated herein, all terms, which
are capitalized, but are not otherwise defined herein shall have the meaning
ascribed to them in the Original Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
Section 2. Amendment to Original Agreement.


(a)       Section 3 of the Original Agreement is hereby amended to reflect the
following:
 
“Company and Consultant agree that the Consultant will commence performing on
its duties pursuant to Section 1 of this Agreement on September 1, 2012, (the
“Effective Date”) and shall continue until February 1, 2013 (the “Expiration
Date”) for a total of one hundred (180) eighty days (the “Initial Term”), unless
otherwise terminated early by either party upon thirty (30) day written notice
to the other, only after the first six (60) days from the Effective Date. This
Agreement may be extended for an additional one hundred (180) day term upon
written consent by both parties within thirty (30) days prior to the end of the
Initial Term.”
 
(b)       Section 4 of the Original Agreement is hereby amended to reflect the
following:
 
“(a) Consultant shall be paid $25,000 per month due on the first day of each
month for the duration of this Agreement, with the first and subsequent accrued
payments within five (5) business days upon the Company procuring equity
financing in the aggregate amount of $500,000 or more from the Effective Date of
this Agreement.”
 
Section 3. Ratifications; Inconsistent Provisions. Except as otherwise expressly
provided herein, the Original Agreement, is, and shall continue to be, in full
force and effect and is hereby ratified and confirmed in all respects, except
that on and after the Effective Date: (i) all references in the Original
Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like
import referring to the Original Agreement shall mean the Original Agreement as
amended by this Amendment and (ii) all references in the Consulting Agreement,
“thereto”, “thereof”, “thereunder” or words of like import referring to the
Original Agreement shall mean the Original Agreement as amended by thus
Amendment. Notwithstanding the foregoing to the contrary, to the extent that
there is any inconsistency between the provisions of the Original Agreement and
this Amendment, the provisions of this Amendment shall control and be binding.
 
Section 4. Counterparts. This Amendment may be executed in any number of
counterparts, all of which will constitute one and the same instrument and shall
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other party. Facsimile or other electronic
transmission of any signed original  document shall be deemed the same as
delivery of an original.
 
[Signatures follow on next page]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Consultant have caused their respective
signature page to this Amendment to be duly executed as of the date first
written above.
 

 
COMPANY
         
Dynamic Energy Alliance Corporation,
A Florida Corporation
                 
 
By:
/s/ James Michael Whitfield
     
James Michael Whitfield
     
President and Chief Executive Officer
           
And,
           
CONSULTANT
           
Undiscovered Equities, Inc.,
A Florida Corporation
            By:
/s/ Kevin McKnight
     
Kevin McKnight
      President  

 
 
3

--------------------------------------------------------------------------------